Case 1:17-cr-00232-EGS Document 122-3 Filed 10/01/19 Page 1 of 2




  ATTACHMENT 2
         Case 1:17-cr-00232-EGS Document 122-3 Filed 10/01/19 Page 2 of 2


From:                Kelner, Robert
To:                  BVG; ZNA
Cc:                  Anthony, Stephen; Langton, Alexandra
Subject:             FW: From Derek Harvey from HIPSI
Date:                Thursday, December 13, 2018 8:54:14 AM


Brandon and Zainab:

I received this email overnight from Barbara Ledeen. We are not responding to it. In keeping
with General Flynn's obligations under his cooperation agreement, we are producing this to
you, as it appears to be another message from Derek Harvey. Thank you.

Rob


Robert Kelner
Covington & Burling LLP
One CityCenter, 850 Tenth Street, NW
Washington, DC 20001-4956




This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the
intended recipient, please immediately advise the sender by reply e-mail that this message has been inadvertently
transmitted to you and delete this e-mail from your system. Thank you for your cooperation.



From: Barbara Ledeen <
Sent: Thursday, December 13, 2018 12:21 AM
To: Kelner, Robert
Subject: From Derek Harvey from HIPSI

Judge needs to ask for Comey and Strzok transcripts. I would hope the Judge would ask for
Comey and Strzok transcripts from HPSCI to show they thought he did not lie. Nunes says
judge probably won’t but he wanted to get it out there on Fox tonight.
